Case 1:15-cv-05871-KPF Document 186-14 Filed 01/04/21 Page 1of1

Oo In oO FF W NY FF

10
11
12
13
14
15
16
17
18
19
20
21
AZ
La
24
25

Proceedings

MR. POWELL: I was on the wrong floor.
THE COURT: Did you file again?
MR. POWELL: No.

THE COURT: So are you picking her up for

violating the order?

DETECTIVE SIMMONS: She is going to be arrested
for aggravated harassment.

THE COURT: Okay, got you.

MR. GREENBERG: Your Honor, with respect to
Mr. Powell's claim that he was in the wrong room, I know
Your Honor is very busy and doesn't remember this case, but
this case --

THE COURT: No. I actually remember it.

MR. GREENBERG: Good. Then Your Honor will
remember that we delayed to call this case for quite some
time because Mr. Powell was not here, and Your Honor called

the case at 11:02.

THE COURT: Your client wasn't here either on
that date, as I recall.

MR. GREENBERG: That's correct, and I expressed
concern about the safety of my client. So while the court
officer called the case at about 9:32, Your Honor didn't
hear it until about 11:00. This was a 9:30 case, so I don't

know how Mr. Powell couldn't have found his case within an

hour and a half.

 
